Examiner’s Amendment and Reasons for Allowance

The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s claim amendments dated 3/1/2021 are acknowledged.  

Terminal Disclaimers
Applicant’s Terminal Disclaimers with respect to U.S. 8,940,102 and U.S. 10,137,481 have been received and accepted.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Hyta on June 3, 2021.
The application has been amended as follows: 
Amend claim 7 as follows: A method of removing particles from a surface of a semiconductor substrate, the method comprising:
	placing the semiconductor substrate within a bath providing flowing parallel to a primary surface of the substrate;
 substrate is within the bath, exposing the primary surface to continuously varying ionic strength cycles, wherein the continuously varying ionic strength cycles comprise a plurality of cycles that each comprise an increase and decrease in ionic strength of said liquid; and
	while the primary surface is exposed to the continuously varying ionic strength cycles, imparting an electric field across the primary surface, wherein the electric field and continuously varying ionic strength cycles enhance transport of particles from the primary surface into the liquid.  
Amend claim 11 as follows: The method of claim 7 wherein the ionic strength of the liquid experiences at least a twofold change during at least one of the cycles.
Amend claim 12 as follows: The method of claim 7 wherein the electric field induces electrophoresis to cause forces on the particles, with such forces being primarily perpendicular to the primary surface of the substrate.  
Cancel claim 14.  
Amend claim 15 as follows: The method of claim 14 wherein at least one of the cycles lasts at least three seconds.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 7, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
June 3, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714